FILED
                           NOT FOR PUBLICATION                                AUG 17 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


CHRISTOPHER WORLINE,                             No. 09-56740

              Petitioner - Appellee,             D.C. No. 2:06-cv-01922-CJC-
                                                 AJW
  v.

J. F. SALAZAR,                                   MEMORANDUM*

              Respondent - Appellant.



CHRISTOPHER WORLINE,                             No. 09-56741

              Petitioner - Appellee,             D.C. No. 2:07-cv-03845-CJC-
                                                 AJW
  v.

J. F. SALAZAR,

              Respondent - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 9, 2011**
                               Pasadena, California

Before: B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

      Warden J.F. Salazar appeals the district court’s grant of Christopher

Worline’s petitions for a writ of habeas corpus. Worline argued that there was not

“some evidence” supporting the California Board of Parole Hearings’s 2004 and

2005 decisions denying him parole. In light of Swarthout v. Cooke, 131 S. Ct. 859

(2011) (per curiam), we hold that Worline’s federal right to due process

was not violated. Accordingly, we reverse the district court’s grant of his habeas

petitions. We understand that the state will now grant Worline an out-of-custody

parole hearing.

      REVERSED and REMANDED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).